—In this article 78 proceeding transferred to this court for review, the determination of the Administrator of the New York City Housing and Development Administration (HDA) made after a departmental hearing, finding petitioner guilty of two charges of misconduct and violation of the rules and regulations of HDA and the Charter and Administrative Code of the City of New York, is unanimously modified, on the law, to vacate the penalty of dismissal, and the matter remanded for the imposition of a lesser penalty, and otherwise confirmed, without costs and without disbursements. The petitioner was charged with accepting two gratuities. He has been in the city’s employ for a period of 31 years, during the last 11 of which he has been a supervising clerk with HDA. It was shown that a civilian agent for the City Department of Investigation put these two gratuities in the petitioner’s drawer or hand, but although there were recorded conversations, there was no evidence that the gratuity was ever demanded or solicited. Under the circumstances, in view of the petitioner’s length of service and the fact that there was no "bribe-taking” as such, (see Matter of Chilson v Board of Educ., 34 NY2d 222, 237), there should be an adjustment of the penalty. Concur — Kupferman, J. P., Birns, Silverman, Markewich and Sandler, JJ.